IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
EARLTON FARQUHARSON AND
BEULAH FARQUHARSON,

             Appellants,

 v.                                                  Case No. 5D16-2687

CITIBANK, N.A. FOR THE BENEFIT OF THE
CERTIFCATE HOLDERS CWABS, INC. ASSET
BACKED CERTIFICATE SERIES 2007-QX1,

           Appellee.
________________________________/

Opinion filed June 9, 2017

Appeal from the Circuit Court
for Osceola County,
Kevin B. Weiss, Judge.

Earlton Farquharson and Beulah Farquharson,
Buenaventura Lakes, pro se.

Sara F. Holladay-Tobias, Emily Y. Rottmann,
Ada A. Hammond and Jason R. Bowyer, of
McGuireWoods LLP, Jacksonville, for Appellee.


PER CURIAM.

       After carefully reviewing the record on appeal, the hearing transcript, and the

parties’ briefs, we affirm the lower court, whom we commend for showing great patience

in the manner in which the August 2, 2016, hearing was conducted.

      AFFIRMED.

COHEN, C.J., EVANDER, and EDWARDS, JJ., concur.